Title: From John Adams to John Williams, 30 April 1822
From: Adams, John
To: Williams, John



Sir.
Montezillo April 30th. 1822

I pray you to accept my kind thanks for sending me the Mecklenberg declaration of Independence. Although these papers have been familiar to me for two or three years past, they are still an incomprehensible mystery. I can scarcely conceive it possible, that such a transaction should have been concealed, for so many years, from the publick. Had those resolutions been published at the time, they would have rolled and rebellowed through the Continent from the Mississippi to the St Lawrence—and would have been re–echoed from every part of Europe. There is but one hypothesis that has ever occurred to me for their suppression.—Mr: Caswell was a staunch Patriot; but he was recalled to take command of upon him the Government of N. Carolina and the command of their forces.—Mr Cooper was never cordial in the cause of the Country.—And Mr Hughes, was for a long time wavering and undecided, though he at last came out in a style sufficiently unequivocal. These Gentlemen were constantly assailed by the friends of the British government, aided by the Quakers and proprietary gentlemen of Pennsylvania—and by them kept constantly quivering; and perhaps, perswaded to suppress Resolutions, which if they had been published would have had infinitely more influence, in the world, than Mr Paine’s “Common Sense,” which came out so many months after—These were resolutions of a very respectable body of native American Citizens. “Common Sense” was the production of a wandering, fugitive adventurer. Though Mr Jefferson believes these Resolutions to be fabrications—Yet it is impossible not to believe, from the similarity of expressions in his declaration of Independence, that he had not heard, those words repeated in conversation, though he had not seen the Resolution in form.
I have the honour to be, Sir, / your obliged & humble Servt,
John Adams